DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because Figure 1 recites “PURT” unit and should be --PUPT unit--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The abstract of the disclosure is objected to because of the undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph [0025], line 1: “PURT” should recite --PUPT--.  
Appropriate correction is required.
Claim Objections
Claims 1, 3-5, and 8-10 are objected to because of the following informalities: 
Claim 1 recites “the stance phase condition” in lines 10-11 and should recite --the stance phase-- for clarity and consistency.
Claim 3 recites “a threshold value through at least one of energy for acceleration, product, sum, variance value, and magnitude of gyro” and should recite --a threshold value based on at least one of energy for acceleration, product, sum, variance value, and magnitude of gyro--.
Claim 4 recites “obtain energy” in lines 1-2 and should recite -- obtain the energy--.
Claim 4 recites “(wherein,” in line 18 and should recite --wherein, --.
Claim 4 recites “is 1)” in line 23and should recite --is 1--.
Claim 5 recites “(wherein,” in line 8 and should recite --wherein,--.
Claim 5 recites “threshold value)” in line 9 and should recite --threshold value--.
Claim 8 recites “PURT” in line 1 and should recite --PUPT--.

Claim 8 recites “(wherein,” in line 9 and should recite --wherein,--.
Claim 8 recites “gravitational acceleration)” in line 17 and should recite --gravitational acceleration--. 
Claim 9 recites “condition” in line 4 and should be deleted.
Claim 10 recites “predicts the stride and azimuth angle through energy for acceleration” in lines 3-4 and should recite --predicts the stride and azimuth angle based on energy for acceleration--.
Claim 10 recites “the swing phase determination unit” in line 6 and should recite --the swing phase measurement unit-- for clarity and consistency. 
Claim 10 recites “a stride and an azimuth angle” in line 9 and should recite --the stride and the azimuth angle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the swing phase” in lines 7-8 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “the moment” in line 8 in which there is insufficient antecedent basis for this limitation in the claim. 
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 7 recites “(lever arm vector)” in line 4 but it is not clear if this limitation is part of the claimed invention or not. 
Claim 8 is rejected by virtue of its dependence from claim 7.
Claim 8 recites “the rotation direction” in line 10 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the rotation” in line 11 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the torque vector” in line 12 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the rotating body” in line 12 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the central axis” in line 12 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the body frame” in lines 12-13 in which there is insufficient antecedent basis for this limitation in the claim. 

Claim 8 recites “the threshold” in line 14 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the instantaneous velocity of the body” in line 14 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the direction angle” in lines 14-15 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the gravitational acceleration” in line 17 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the stride” in lines 3-4 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukushi et al. (US 2021/0401325 A1)(Fukushi).
Referring to Claim 1: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”), the smart shoe comprising: a stance phase measurement unit for, when one of two feet is set as a reference foot and a period during which the reference foot is taken off a ground and touches the ground again is set as a walking cycle (see Fukushi paragraph [0101] “The gait phase detection unit of the present example embodiment detects a stance phase and a swing phase as gait phases…the gait phase detection unit detects a period from heel contact to toe detachment as a stance phase”), detecting acceleration and gyro in a stance phase in which the reference foot touches the ground (see Fukushi paragraph [0107] “acquisition device 21 is formed with an IMU that includes an accelerometer and an angular velocity meter”; it is clear to one skilled in the art that an angular velocity meter is a gyroscope and the measure of angular velocity is done with a gyroscope. See also Fukushi paragraph [0036] “acquisition device 11 may be designed to measure angular velocities of three axes, in addition to accelerations in the three directions”); a swing phase measurement unit for detecting a difference between acceleration of the swing phase when the reference foot is taken off the ground and acceleration at the moment when the reference foot touches the ground (see Fukushi paragraph [0101] “the gait phase detection unit…detects a period from toe detachment to heel contact as a swing phase.”); and a predict velocity update (PUPT) unit for obtaining and correcting a velocity of the stance phase condition (see Fukushi paragraph [0010] “calculating 
Referring to Claim 2: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”), wherein the stance phase measurement unit determines a walking condition through magnitudes of acceleration (see Fukushi paragraph [0036] “measure acceleration in three directions”) and gyro (see Fukushi paragraph [0036] “acquisition device 11 may be designed to measure angular velocities of three axes, in addition to accelerations in the three directions”), and a variance value (see Fukushi paragraph [0050]).
Referring to Claim 6: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”), wherein the PUPT unit uses a sensor to set a position of a shoe sole touching the ground and uses the position of the shoe sole as a correction value (see Fukushi paragraph [0083] and Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi et al. (US 2021/0401325 A1)(Fukushi) further in view of Lee et al. (US 2016/0179190 A1)(Lee).
Referring to Claim 3: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”), but is silent to wherein the stance phase measurement unit determines the walking condition with a threshold value through at least one of energy for acceleration, product, sum, variance value, and magnitude of gyro.
Lee teaches a method and apparatus for estimating a position of a person while walking (see Lee: Abstract), wherein the stance phase measurement unit determines the walking condition with a threshold value through at least one of energy for acceleration, product, sum, variance value, and magnitude of gyro (see Lee paragraph [0015] and paragraph [0065]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the smart shoe 
Referring to Claim 10: Fukushi teaches a data processing method of the smart shoe (see Fukushi paragraph [0161] “an information processing apparatus 90…for 
Lee teaches a method and apparatus for estimating a position of a person while walking (see Lee: Abstract “method and apparatus for estimating a position of a pedestrian”), wherein the data processing method comprising: a stance phase predicting step in which the stance phase measurement unit predicts the stride and azimuth angle  (see Lee paragraph [0080] “pedestrian position estimation apparatus may perform the azimuth angle estimation”) through energy for acceleration, product, sum, variance value, and magnitude of gyro (see Lee paragraph [0080] “using an acceleration signal and a gyro signal that are received from the second IMU”); and a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushi et al. (US 2021/0401325 A1)(Fukushi) further in view of Czaja (US 2017/0225033 A1)(Czaja).
Referring to Claim 7: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”),  wherein, when a phase changes from the stance phase to the swing phase during walking (see Fukushi paragraph [0047]), a specific contact point of the shoe touching the ground is checked through calculation of sensor data (see Fukushi paragraph [0048] and Figures 3 
Czaja teaches a method and apparatus for analysis of gait (see Czaja: Abstract), wherein an instantaneous velocity of the shoe obtained by multiplying a rotational angle and a force (lever arm vector) applied to the obtained contact point is applied (see Czaja paragraphs [0086]-[0089] and Figures 3 and 5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the smart shoe as taught by Fukushi with the instantaneous velocity calculation of Czaja in order to determine the position of the subject while in motion (see Czaja paragraph [0086]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushi et al. (US 2021/0401325 A1)(Fukushi) further in view of Andon (US 10, 172, 409 B1)(Andon) and further in view of Lee et al. (US 2016/0179190 A1)(Lee).
Referring to Claim 9: Fukushi teaches a smart shoe based on recognition of a combined walking action (see Fukushi paragraph [0036] “acquisition device 11 is attached to a shoe with a clip or is incorporated into the insole of a shoe”), and analyzing a compensation value of the velocity of the stance phase condition corrected by the PUPT unit (see Fukushi paragraph [0083] and paragraph [0085]), but is silent to wherein a walking analysis server for collecting walking data according to walking 
Andon teaches intelligent footwear (see Andon: Abstract) wherein a walking analysis server for collecting walking data considers values according to walking motions and shoe sizes that are different for each pedestrian (see Andon: Column 3, lines 29-42 “controller to perform biometric validation, such as confirming…shoe size…gait profile, or other suitable method”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the smart shoe as taught by Fukushi with the walking analysis controller for collecting walking data of Andon in order to transmit accurate and precise position data of a user (see Andon: Column 5, lines 5-28). Fukushi, as modified by Andon is silent to analyzing a compensation value through deep learning filters.
Lee teaches a method and apparatus for estimating a position of a person while walking (see Lee: Abstract), wherein analyzing a compensation value through deep learning filters (see Lee paragraphs [0046], [0047], and [0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the smart shoe as taught by Fukushi, as modified by Andon,  with the deep learning filters of Lee in order to “to accurately estimate a position of the pedestrian…based on the estimated step length and heading of the pedestrian” (see Lee paragraph [0097]).

Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest the claimed combination of equations in these respective claims along with the other features recited in these respective claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791